COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Michael Thomas Emmott V. John Boudreaux

Appellate case number:    01-12-00951-CV

Trial court case number: 1126258

Trial court:              151st District Court of Harris County

Date motion filed:        January 28, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Jane Bland
                           Acting individually          Acting for the Court

Panel consists of:


Date: March 5, 2013